
	
		I
		112th CONGRESS
		1st Session
		H. R. 1047
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Duncan of South
			 Carolina (for himself, Mr.
			 Chaffetz, Mr. Bishop of
			 Utah, Mrs. Noem,
			 Mr. Scott of South Carolina,
			 Mr. Wilson of South Carolina,
			 Mr. Gowdy,
			 Mr. Mulvaney,
			 Mr. Gosar,
			 Mr. Ross of Florida,
			 Mr. Kingston,
			 Mr. Stutzman,
			 Mr. Neugebauer,
			 Mr. Yoder,
			 Mr. Lamborn,
			 Mr. Burton of Indiana,
			 Mr. Gohmert,
			 Mr. Flores,
			 Mr. Gingrey of Georgia,
			 Ms. Foxx, Mr. Sessions, Mr.
			 Huelskamp, Mr.
			 Westmoreland, Mr. McHenry,
			 Mr. King of Iowa,
			 Mr. Pitts,
			 Mr. Rokita, and
			 Mr. Herger) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the National Labor Relations Act to protect
		  State requirements for a secret ballot election of labor
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 State Right to Vote
			 Act.
		2.FindingsCongress finds that—
			(1)the right of employees under the National
			 Labor Relations Act to choose whether to be represented by a labor organization
			 by way of secret ballot election conducted by the National Labor Relations
			 Board is among the most important protections afforded under Federal labor
			 law;
			(2)the right of
			 employees to choose by secret ballot is the only method that ensures a choice
			 free of coercion, intimidation, irregularity, or illegality;
			(3)the recognition of
			 a labor organization by using a private agreement, rather than a secret ballot
			 election overseen by the National Labor Relations Board, threatens the freedom
			 of employees to choose whether to be represented by a labor organization, and
			 severely limits the ability of the Board to ensure the protection of
			 workers;
			(4)the States under
			 section 14(b) of the Act have the option to prohibit agreements requiring
			 membership in a labor organization as a condition of employment; and
			(5)in order to
			 further the rights of employees to be free in their choice of representation by
			 a labor organization, the States should have the option to prohibit labor
			 organization representation of employees unless the labor organization is
			 selected via a secret ballot election conducted by the Board.
			3.Protection of
			 State Right to Require Secret Ballot Elections
			(a)Representation
			 of employees without secret ballot election in violation of State
			 lawSection 14 of the
			 National Labor Relations Act (29 U.S.C. 164) is amended by adding at the end
			 the following:
				
					(d)(1)Nothing in this Act shall be construed as
				authorizing or recognizing a labor organization as the representative of
				employees unless the labor organization has been selected by a majority of such
				employees in a secret ballot election conducted by the National Labor Relations
				Board in any State or Territory in which such labor organization recognition is
				prohibited by State or Territorial law unless recognition is accomplished
				through a secret ballot election conducted by the Board.
						(2)No agency of the Federal Government may
				bring any challenge against a State statute or constitutional provision which
				protects the right of employees to choose labor organization representatives
				through secret ballot elections.
						.
			(b)RegulationsNot later than 6 months after the date of
			 the enactment of this Act the National Labor Relations Board shall review and
			 revise as necessary any regulations promulgated before such date to implement
			 the amendments made by this Act to the National Labor Relations Act.
			
